EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Fenske on 5/10/2022 and 5/12/2022.

The application has been amended as follows: 

Claim 1:	A method for determining a position of an object in an environment having a plurality of coded visual markers each at a corresponding known location, the method comprising:
acquiring inertial sensor data describing movement of the object;
acquiring, at the object, a plurality of images of the environment;
predicting a region of interest at which a coded visual marker appears for each image;
extracting from each image geometric features of a respective coded visual marker based on the predicted region of interest; and
determining the position of the object based on the inertial sensor data, the extracted geometric features, and the known location of the coded visual marker.

	Claim 8:	An apparatus for determining a position of an object in an environment having a plurality of coded visual markers each at a corresponding
known location, the apparatus comprising:
a processor; and
a memory coupled with the processor, the memory having a program that stores
computer program instructions that when executed cause the processor to perform
operations comprising:
acquiring inertial sensor data describing movement of the object;
acquiring, at the object, a plurality of images of the environment;
predicting a region of interest at which a coded visual marker appears for each image;
extracting from each image geometric features of a respective coded visual marker based on the predicted region of interest; and
determining the position of the object based on the inertial sensor data, the extracted geometric features, and the known location of the coded visual marker.

	Claim 15:	A non-transitory computer readable medium storing computer program instructions for determining a position of an object located within an
environment having a plurality of coded visual markers each at a corresponding known
location, the computer program instructions, when executed on a processor, cause
the processor to perform operations comprising:
acquiring inertial sensor data describing movement of the object;

acquiring, at the object, a plurality of images of the environment;
predicting a region of interest at which a coded visual marker appears for each image;
extracting from each image geometric features of a respective coded visual marker based on the predicted region of interest; and
determining the position of the object based on the inertial sensor data, the extracted geometric features, and the known location of the coded visual marker.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Morrison et al (US8577539) teaches a system and method for determining a vehicle position (abstract) using inertial sensors (col. 4 lines 22-24) and selected regions of interest in images captured by a camera (col. 5 lines 15-29).

The prior art fails to teach predicting a region of interest at which a coded
visual marker appears for each image;
extracting from each image geometric features of a respective coded visual marker based on the predicted region of interest; and
determining a position of the object based on the inertial sensor data, the
extracted geometric features, and the known location of the coded visual marker.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663